FOURTH DIVISION
                                DILLARD, P. J.,
                            MERCIER and PINSON, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules

                     DEADLINES ARE NO LONGER TOLLED IN THIS
                     COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                     THE TIMES SET BY OUR COURT RULES.


                                                                      October 7, 2021



In the Court of Appeals of Georgia
 A21A0948. MARSHALL v. THE STATE.

      DILLARD, Presiding Judge.

      McLance Marshall appeals his convictions for numerous child-sex offenses and

making false statements, arguing that the trial court erred in giving coercive jury

instructions (including an Allen charge),1 and by failing to grant him a general

demurrer as to one of the charged offenses. For the reasons set forth infra, we affirm.

      Viewed in the light most favorable to the jury’s verdict,2 the record shows that

during the summer of 2005, R. H.—a 14-year-old boy—was an active member of his


      1
        If the jury in a criminal trial indicates that it is deadlocked, the parties “may
request an Allen charge, encouraging the jurors to reexamine their opinions in
continued deliberations as they attempt to reach a unanimous verdict.” Honester v.
State, 336 Ga. App. 166, 167 n.1 (784 SE2d 30) (2016); see generally Allen v. United
States, 164 US 492 (17 SCt 154, 41 LEd 528) (1896).
      2
          See, e.g., Cawthon v. State, 350 Ga. App. 741, 741 (830 SE2d 270) (2019).
church and the local Boys and Girls Club. Among other things, R. H. was involved

in the church’s youth choir while Marshall was the choir director.3 And during that

time, R. H. was with Marshall “almost every day” without telling his parents, even

though his father admonished him to stay away from Marshall.

      R. H. had a troubled past, including being a gang member; but Marshall helped

him to leave the gang. Marshall also encouraged R. H. not to use drugs, and they

often discussed “religious matters.” Additionally, Marshall bought R. H. “all sorts of

stuff,” including a BB gun, fireworks, a fishing pole, food, and candy. R. H. was also

allowed to drive Marshall’s car, even though he was too young to have a driver’s

license. And at some point, R. H.’s father asked him if “anything was going on” with

Marshall; but R. H. chose not to disclose the relationship because he liked Marshall

and did not want anyone to get hurt.

      As the relationship progressed, Marshall began showing R. H. pornography.

And during one of the films, Marshall asked if he could stick his penis in R. H.’s

anus. R. H. refused at first, but Marshall begged him to change his mind, and

eventually, he did. Afterwards, he asked R. H. to pray with him in a “praying section”

      3
        When they first met, Marshall told R. H. to call him “Mike,” but later, he
disclosed his real first name. As a result, Marshall is sometimes referred to as Mike
instead of McLance in the appellate record.

                                          2
that he had on his floor. And after this first sexual incident, Marshall continued

abusing R. H. in the same manner, including during a trip out of town when they

stayed in two different hotels together. Marshall also took R. H. to the Boys and Girls

Club when it was closed and engaged in sexual acts with him there, including placing

his penis inside R. H.’s mouth and having R. H. touch his penis to help him

masturbate.

      One night, R. H.’s father dropped him off at a local community center and

advised that he would pick him up around 9:00 p.m.; but R. H. was not there when

his father returned because he had already left with Marshall. Later that night,

Marshall drove R. H. past his parents’ house because Marshall wanted to see if R.

H.’s father was looking for him. And when they did so, R. H.’s father jumped in his

car and chased after them; but they were going “pretty fast [and] trying to get away.”

Eventually, after the chase ended, R. H. went home, had an argument with his father,

and ran away. R. H. then made his way to Marshall’s house, and they engaged in anal

sex once again.

      R. H.’s father called the police to report that his son was missing. And as part

of their efforts to find R. H., police detectives went to Marshall’s home. After

answering the door, Marshall said R. H. was not there. Even so, the detectives asked

                                          3
if they could search the home, and Marshall responded that he needed permission

from the homeowner. One of the detectives then called the homeowner, and she gave

them permission to search the home. At some point during the search, Marshall asked

R. H. to tell the detectives that he was there without his knowledge, but R. H.

responded that he could not do that. Eventually, the detectives located R. H. hiding

in the closet and wearing nothing but underwear.

      Following the search, Marshall was arrested for obstruction of an officer,

contributing to the delinquency of a minor, and interference with custody. Although

Marshall resisted arrest at first, the detectives were eventually able to place him in

handcuffs. Thereafter, Marshall was interviewed by police detectives, and he

eventually admitted that he had been lying to them and disclosed his sexual

relationship with R. H. Indeed, Marshall told the detectives about the specific sexual

acts he engaged in with R. H. and that it had been going on for two months.4 Marshall

also blamed R. H. for his actions, telling officers that it continued for so long because

R. H. “kept coming on to him.”


      4
        At trial, R. H also testified about the sexual acts he engaged in with Marshall
in detail. Additionally, another victim briefly testified that—when he was 13 years
old—Marshall touched him two times on his “private parts” after they met at the Boys
and Girls Club.

                                           4
      Thereafter, Marshall was charged, via special presentment, with five counts of

aggravated child molestation, four counts of child molestation, four counts of enticing

a child for indecent purposes, and four counts of making false statements to police.

Following a jury trial, the trial court granted Marshall’s motion for a directed verdict

as to one of the enticing-a-child-for-indecent-purposes charges (Count 13), but he

was convicted of the remaining counts. Marshall then filed a motion for a new trial,

which was denied after a hearing on the matter. This appeal follows.

      1. Marshall first argues that the trial court gave coercive jury

instructions—including an Allen charge—after being informed several times that the

jury could not reach a verdict because one juror disagreed with the others. We

disagree.

      When a jury reports difficulty in reaching a unanimous verdict, the decision of

whether to give an Allen charge is “committed to the sound discretion of the trial

court, and we review that decision only for an abuse of discretion.”5 Indeed, the

determination of whether a jury is “hopelessly deadlocked is a sensitive one best




      5
      Contreras v. State, 314 Ga. App. 825, 826 (2) (726 SE2d 107) (2012); accord
Muthu v. State, 337 Ga. App. 97, 101 (3) (b) (786 SE2d 696) (2016).

                                           5
made by the trial court that has observed the trial and the jury . . . .”6 So, bearing this

deferential standard of review in mind, we turn to the specific circumstances of this

case.

        Following the close of evidence, jury deliberations began at 2:40 p.m. on the

final day of trial and continued until 5:50 p.m., when the jury sent a note to the court,

which stated, “[w]e have not been able to arrive at a unanimous decision on all

counts.” At this point, the trial court allowed the jury to recess for the night but

instructed it to continue its deliberations the following day. Deliberations then

resumed the next morning at 10:11 a.m., but less than an hour later, the jury submitted

another question to the court, asking “Is it permissible (sic) for a juror to remain

undecided[?]” And in response, the court advised the jury that its verdict must be

unanimous. Fifteen minutes later, the jury sent another note to the court, stating,

“[w]e cannot reach an agreement of guilt or innocence on Counts 1-12, 15, [and] 16.”




        6
        Bannister v. State, 306 Ga. 289, 296 (3) (b) (830 SE2d 79) (2019)
(punctuation omitted); accord Smith v. State, 302 Ga. 717, 718 (2) (808 SE2d 661)
(2017); see, e.g., Leonard v. State, 275 Ga. App. 667, 669 (621 SE2d 599) (2005)
(“Because evidence supported its determination that the jury was hopelessly
deadlocked, the trial court did not abuse its discretion in declaring a mistrial in
[defendant’s] first trial.”).

                                            6
But again, the court instructed the jurors to “[p]lease continue your deliberations[,]”

and after a lunch break, the jury did so at 1:00 p.m.

      But only 30 minutes later, the jury sent another note to the judge, stating “[w]e

have been unable to reach a unanimous decision on Count[s] 1-9, 15, [and] 16.”

Nevertheless, the trial court again instructed the jurors to continue their deliberations,

which they did. Even so, just an hour later, the jury sent yet another note to the court,

stating “[a] member of the jury has stated that further participation in the deliberation

process will not be fruitful and that no argument can be given that will change her

mind. Said jurist has not provided arguments sufficient to persuade the others.” Then,

outside the presence of the jury, Marshall’s attorney stated, “[l]ooking at the nature

of this note, they’re obviously deadlocked.” The trial court disagreed, stating, “[w]ell

that’s not my assessment of it[,]” and defense counsel preemptively objected to giving

the jury an Allen charge. Nevertheless, the trial court overruled the objection and gave

the following Allen charge:

      Ladies and gentlemen, you have now been deliberating upon this case
      for a considerable period of time and the Court deems it proper to advise
      you further in regard to the desirability of agreement, if possible.


      The case has been exhaustively and carefully tried by both sides and has
      been submitted to you for decision and verdict if possible and not for

                                            7
      disagreement. It is the law that a unanimous verdict is required. While
      this verdict must be the conclusion of each juror and not a mere
      acquiescence of the jurors in order to reach an agreement, it is,
      nevertheless necessary for all the jurors to examine the issues and
      questions submitted to them with candor and fairness with a proper
      regard for and deference to the opinion of each other. A proper regard
      for the judgment of others will greatly aid us in forming our own
      judgment. Each juror should listen to the arguments of other jurors with
      a disposition to be convinced by them. If the members of the jury differ
      in their view of the evidence the difference of opinion should cause
      them all to scrutinize the evidence more closely and to re-examine the
      grounds of their opinion.


      Your duty is to decide the issues that have been submitted to you if you
      can conscientiously do so. In conferring you should lay aside all mere
      pride of opinion and should bear in mind that the jury room is no place
      for taking up and maintaining in a spirit of controversy either side of a
      cause. You should bear in mind at all times that as jurors you should not
      be advocates for either side. You should keep in mind the truth as it
      appears from the evidence examined in the light of the instructions of
      the Court. You may again retire to your room for a reasonable time and
      examine your differences in the spirit of fairness and candor and try to
      arrive at a verdict.


      As instructed, the jury resumed its deliberations at 3:04 p.m., and less than 30

minutes later, the jurors reached a unanimous verdict, finding Marshall guilty as to


                                          8
all counts.7 Marshall’s counsel requested that the jury be polled to confirm that the

verdict was actually unanimous. The jurors were then asked the following questions:

(1) “Was that your verdict?”; (2) “Was it freely and voluntarily agreed to by you?”;

and (3) “Is that still your verdict?” Each juror responded “yes” to all of the questions,

but one juror had to be asked twice whether her verdict was freely and voluntarily

agreed to by her. But after she was asked a second time, the juror confirmed that her

verdict was freely and voluntarily agreed to by her and that it was still her verdict.

      Marshall argues that the trial court abused its discretion by giving an Allen

charge under the circumstances in which it did so. In this regard, we have explained

that the giving of an Allen charge “amounts to an abuse of discretion when the terms

of the charge itself, or the circumstances in which it is given, are coercive, so as to

cause a juror to abandon an honest conviction for reasons other than those based upon

the trial or the arguments of other jurors.”8 And here, Marshall concedes that Allen

      7
          As previously mentioned, the trial court granted a directed verdict on Count
13.
      8
         Contreras, 314 Ga. App. at 826 (2) (punctuation omitted); see Scott v. State,
290 Ga. 883, 888 (6) (725 SE2d 305) (2012) (“The central inquiry in reviewing an
Allen charge is whether the instruction is coercive so as to cause a juror to abandon
an honest conviction for reasons other than those based upon the trial or the
arguments of other jurors.” (punctuation omitted)); Lowery v. State, 282 Ga. 68, 71
(4) (a) (646 SE2d 67) (2007) (same).

                                           9
charges are legal when they are properly given, but nevertheless argues that three

phrases included in the charge given by the trial court were coercive.9 Regardless, any

argument that the language of the Allen charge, standing alone, is coercive is

meritless, “especially considering that the trial court cautioned the jury that no verdict

should be based on ‘a mere acquiescence of jurors in order to reach an agreement.’”10

Furthermore, the language of the Allen charge given in this case is identical to



      9
        Specifically, Marshall contends that the following language of the Allen
charge is coercive: (1) “This case has been . . . submitted to you for decision and
verdict and not for disagreement”; (2) “It is the law that a unanimous verdict is
required”; and (3) “Each juror should listen to the arguments of other jurors with a
disposition to be convinced by them.” But as we explain infra, these phrases are
included in Georgia’s pattern Allen charge, and our Supreme Court has already
approved them. Notably, Marshall admits that the trial court’s instruction that the
verdict must be unanimous is “technically correct.”
      10
          Contreras, 314 Ga. App. at 826 (2) (punctuation omitted); see Wright v.
State, 274 Ga. 305, 307 (2) (553 SE2d 787) (2001) (holding that an Allen charge was
not coercive when, in addition to the language of which the defendant complained,
the court instructed the jury that “the verdict had to be the verdict of each juror; that
a juror should not acquiesce in other jurors’ opinions merely to reach an agreement;
that all jurors should examine the issues with candor and fairness and with proper
deference for the opinions of each other; that the jury should deliberate in a spirit of
fairness and candor and try to arrive at a verdict; and that the jurors should examine
the evidence and decide the issues if they could conscientiously do so”); Sears v.
State, 270 Ga. 834, 838 (1) (514 SE2d 426) (1999) (holding that an Allen charge was
not coercive when “[t]he court made it clear that, although the jurors should consider
the opinions of other jurors, they must never surrender their honest opinions for the
sake of expediency”).

                                           10
Georgia’s pattern instruction regarding a deadlocked jury,11 and our Supreme Court

has already approved it.12 Thus, to the extent Marshall contends that certain phrases

in the Allen charge given in this case are coercive, his argument is a nonstarter.

Instead, Marshall must show that the Allen charge was coercive due to the




      11
         See Suggested Pattern Jury Instructions, Vol. II: Criminal Cases (2018), §
1.70.70 (Hung Jury).
      12
          See Bannister, 306 Ga. at 296-97 (3) (c) (holding that the trial court did not
err in giving an Allen charge when the charge given was “essentially the same as the
pattern instruction” and there were no other circumstances to render it coercive);
Parker v. State, 296 Ga. 199, 205 (3) (766 SE2d 60) (2014) (holding that an Allen
charge was not coercive because the defendant “failed to identify any language in the
pattern Allen charge given by the trial court that makes the instruction impermissibly
coercive”); see also Zerbarini v. State, 359 Ga. App. 153, 161 (1) (b) (855 SE2d 87)
(2021) (noting that Georgia’s pattern charge for hung juries “provides carefully
crafted language informing the jurors of their obligations to deliberate but to keep in
mind the evidence and the arguments of the other jurors”).

                                          11
circumstances in which it was given.13 In this respect, our Supreme Court has

explained that

      [f]actors in determining whether requiring further deliberations was
      coercive include the length of trial, the length of deliberations before the
      jury indicates that it is deadlocked, the language of the jury’s notes, the
      progress of the jury, the language of the Allen charge[,] and other
      instructions regarding deliberations, the length of additional
      deliberations after the alleged coercion, whether the jury found the
      defendant not guilty of any charges, and the polling of the jury.14


      13
          See supra note 8 & accompanying text. Although Marshall appears to
concede that the Allen charge given in this case, standing alone, was not coercive, he
nevertheless discusses several cases involving coercive language used in the trial
court’s Allen charge itself. See Burchette v. State, 278 Ga. 1, 2-3 (596 SE2d 162)
(2004) (holding that when giving an Allen charge to a deadlocked jury, trial courts
should no longer use language stating that the case “must be decided by some jury”);
McMillan v. State, 253 Ga. 520, 523 (4) (322 SE2d 278) (1984) (holding that the
cumulative effect of the comments made during the Allen charge, especially the
court’s statement that “I feel like there is enough evidence in this case for you to
reach a verdict one way or another,” were impermissibly coercive); Sanders v. State,
162 Ga. App. 175, 176-77 (290 SE2d 516) (1982) (holding that “instructing the jury
that they would ‘just have to stay in there until you [reach a verdict]’ was tantamount
to charging that even in the event of any conscientious and irreconcilable difference
of opinion between the jurors, one or more jurors would be required to surrender his
view in order to reach a verdict[,]” and explaining that a trial court may not unduly
urge or press the jury to agree on a verdict). In any event, the issue before us is
whether the circumstances under which an otherwise proper Allen charge was given
rendered it coercive.
      14
       Smith, 302 Ga. at 721 (2); see Drayton v. State, 297 Ga. 743, 749 (2) (b) (778
SE2d 179) (2015) (considering the totality of the circumstances in finding that a

                                          12
Here, prior to the note that prompted it to give the Allen charge, the trial court

instructed the jury to continue deliberations three times after receiving notes

essentially stating that the jury could not reach a unanimous verdict.15 But after the

court received a fourth note, which singled out one juror who could not be persuaded,

it gave the Allen charge over Marshall’s objection. The jury then resumed its

deliberations, and approximately 30 minutes later, reached a unanimous verdict,

finding Marshall guilty as to all charges.

       Marshall now argues that each time the trial court instructed the jury to

continue its deliberations, it “implied” that the jury was required to reach a

unanimous verdict or the jurors would be held at the court “indefinitely.” But he

provides no legal authority suggesting a trial court lacks discretion to instruct the jury


modified Allen charge was not coercive); Sharpe v. State, 288 Ga. 565, 568 (5) (707
SE2d 338) (2011) (explaining that considering certain factors such as polling the jury
and the length of deliberations “play an important role in determining coerciveness
when there is a possibility the charge could be coercive”); Romine v. State, 256 Ga.
521, 525-26 (1) (b) (350 SE2d 446) (1986) (“Considering the length and complexity
of the trial, the length of time the jury deliberated before declaring itself deadlocked,
and the amount of progress made in the interim, we find no abuse of discretion in the
court’s refusal to declare a mistrial.”).
      15
          The trial court also received a note from the jury asking if a juror could
remain undecided, and the court responded that the verdict must be unanimous. While
this note suggests that the jury was still deadlocked, deliberations were ongoing, and
as a result, the trial court did not instruct the jury to resume deliberations.

                                           13
to continue deliberations after being informed that it could not reach a unanimous

verdict. Indeed, contrary to Marshall’s argument, our Supreme Court has held that

“[a] trial court, in the exercise of a sound discretion, [is] required to make its own

determination as to whether further deliberations [are] in order.”16 Moreover, while

each of the four notes indicated that the jury could not reach a unanimous verdict, the

trial court “was not bound by those pronouncements.”17 Furthermore, although the

trial court instructed the jury to continue its deliberations a few times, the jury notes

were all sent after brief periods of time.18 In fact, the jury only deliberated for


      16
       Smith, 302 Ga. at 721 (emphasis supplied); accord Sears, 270 Ga. at 838 (1);
Honester, 336 Ga. App. at 171.
      17
         Sears, 270 Ga. at 838 (1); see Bannister, 306 Ga. at 296 (3) (b) (holding that
the trial court did not abuse its discretion by giving an Allen charge instead of
granting a mistrial, even though, before giving the charge, the court had instructed the
jury to continue deliberations after receiving two notes from the jury indicating it was
deadlocked and the jurors did not know how to resolve their differences); Porras v.
State, 295 Ga. 412, 420 (3) (761 SE2d 6) (2014) (“To the extent that [the defendant]
argues that the charges were coercive simply because they compelled the jury to
continue deliberating after it reported a deadlock, the trial court was not bound to
accept the jury’s pronouncement of a deadlock, and the trial court instead was
required to make its own determination as to whether further deliberations were in
order.” (punctuation omitted));Todd v. State, 243 Ga. 539, 542 (1) (255 SE2d 5)
(1979) (explaining that a trial court is not required to accept jury’s determination that
it is “hopelessly deadlocked”).
      18
         Smith, 302 Ga. at 721 (2) (listing the length of time the jury deliberates
before claiming to be deadlocked as one factor to weigh in determining whether an

                                           14
approximately six hours total before the court decided to give the Allen charge.19

Thus, the trial court—in the exercise of its sound discretion—was required to “make

its own determination as to whether further deliberations were in order[,]”20 and

Marshall has provided no legal basis for finding otherwise.




Allen charge was coercive). As detailed supra, the jury deliberated for three hours on
the first day of deliberations before informing the trial court it was deadlocked. And
on the second day of deliberations, the jury only deliberated in the morning for
approximately an hour and a half before sending its second note to the trial court,
stating that it was deadlocked. Then, after lunch, deliberations only lasted 30 minutes
before the jury sent another note to that effect. The trial court instructed the jury to
continue its deliberations, and only an hour later, the jury sent its last, more detailed
note, claiming to be deadlocked. At that point, the trial court gave the Allen charge.
In considering the totality of the circumstances, we are not inclined to find that the
trial court abused its discretion by instructing the jury to continue deliberating after
such short periods of time.
      19
          See Sears, 270 Ga. at 838 (1) (holding that the trial court did not abuse its
discretion by instructing a jury to continue deliberations when the jury had only
deliberated for six hours, and after giving an Allen charge, the jury deliberated for
three more hours, even though the jury’s last note to the court stated that the jury was
deadlocked and “[a]ll minds [were] closed”); Honester, 336 Ga. App. at 172 (“Given
the trial court’s own description of the evidence, the relatively short length of time
the jury had been deliberating before declaring itself deadlocked showed that further
deliberations were called for.”).
      20
         Sears, 270 Ga. at 838 (1); see Romine, 256 Ga. at 525 (1) (b) (“[T]he
decision of whether the jury is truly deadlocked must be taken from the sound
discretion of the trial judge . . . .”); see supra note 16 & accompanying text.

                                           15
      Marshall also argues that—in considering the totality of the circumstances—

there are six factors weighing in favor of finding the Allen charge coercive in this

case. We will address each one in turn.

      First, he points to three phrases in the Allen charge itself that he believes are

coercive; but we have already noted that the challenged language has been approved

of by our Supreme Court, so this argument is a nonstarter.

      Second, Marshall maintains that because the Allen charge given in this case is

not included in the American Bar Association’s pattern jury charge on hung juries,

this weighs in favor of finding it coercive. But again, we are bound by the decisions

of the Supreme Court of Georgia,21 not by any contrary policy pronouncements or

guidelines made by a voluntary association of lawyers—even the ABA.

      Third, Marshall contends that because jury deliberations after the Allen charge

were far shorter than those before the charge this fact weighs in favor of finding the

Allen charge coercive.22 And to be sure, the jury only deliberated for 30 minutes

      21
          See Ga. Const. of 1983, Art. VI, Sec. VI, Par. VI (“The decisions of the
Supreme Court shall bind all other courts as precedents.”); Whorton v. State, 321 Ga.
App. 335, 339 (1) (741 SE2d 653) (2013) (“[V]ertical stare decisis dictates that we
faithfully adhere to the precedents established by the Supreme Court of Georgia”.).
      22
        See Smith, 302 Ga. at 721 (2) (listing the length of time between the Allen
charge and the jury’s verdict as a factor to consider in determining whether an Allen

                                          16
following the Allen charge before reaching a verdict; but our Supreme Court has held

that “the length of deliberations alone cannot render a non-coercive charge

coercive.”23 Indeed, it is not necessary for the jury to deliberate for any particular

length of time after the Allen charge is given “in order for the charge not to be

considered coercive; other factors should be considered.”24 Moreover, the Supreme

Court of Georgia has held that an Allen charge was not coercive under the totality of

the circumstances, even though the jury deliberated for only 30 minutes after an Allen

charge before reaching a verdict.25 So too here. Thus, under the totality of the


charge is coercive).
      23
         Scott, 290 Ga. at 888 (6) (punctuation omitted); see Smith, 302 Ga. at 721 (2)
(holding that the circumstances surrounding an Allen charge did not render it coercive
when, inter alia, the jury deliberated for only an afternoon before indicating it was
at a “stalemate”); Lowery, 282 Ga. at 72 (4) (a) (“[T]he length of jury deliberations
before and after the Allen charge and the jurors’ reaffirmation of their verdict when
polled—do not render a non-coercive charge coercive.”)
      24
           Benson v. State, 280 Ga. App. 643, 645 (634 SE2d 821, 824 (2006).
      25
         See Drayton, 297 Ga. at 749 (2) (b) (holding that an Allen charge was not
coercive under the totality of the circumstances even though the jury only deliberated
for 30 minutes between being given the charge and reaching a unanimous verdict);see
also Graham v. State, 273 Ga. App. 187, 191 (2) (614 SE2d 815) (2005) (holding that
a defective Allen charge was not reversible error, even though “the jury spent less
than an hour deliberating after the charge was given, which was substantially less
than the six hours of deliberation that preceded the charge,” as the court looked at
other factors).

                                          17
circumstances, we are persuaded that the length of time the jury deliberated after

being given an Allen charge is insufficient to render it coercive.

        Fourth, Marshall claims—in three conclusory sentences—that the jury

convicting him of all counts, instead of only on some counts, weighs in favor of

finding the charge coercive.26 But to the extent Marshall has not abandoned this

argument by failing to support it with legal authority,27 he has not demonstrated how

being found guilty of all charged offenses is sufficient to render an otherwise proper

Allen charge coercive under the circumstances of this case. Indeed, the make up of

the jury’s ultimate verdict is only one of several factors to consider in determining

whether an Allen charge is coercive,28 and the trial court has considerable discretion




      26
         See Smith, 302 Ga. at 721 (2) (listing whether a defendant is found not guilty
of any charges as a factor to consider when determining whether an Allen charge is
coercive); Drayton, 297 Ga. at 749 (2) (b) (noting that “the jury convicted [the
defendant] on some counts but acquitted him on others” in finding that, under the
totality of the circumstances, an Allen charge was not coercive).
      27
         See Woods v. Hall, 315 Ga. App. 93, 96 (726 SE2d 596) (2012) (“[A]n
assertion of error followed by a case citation is not legal argument, which requires,
at a minimum, a discussion of the appropriate law as applied to the relevant fact”
(punctuation omitted)); Guilford v. Marriott Int’l, Inc., 296 Ga. App. 503, 505 (675
SE2d 247) (2009) (same).
      28
           See supra note 14 & accompanying text.

                                          18
in weighing factors for and against finding a charge coercive.29 Suffice it to say, given

all the circumstances present in this case, the fact that Marshall was not acquitted of

any of his charged offenses is not enough to establish that the trial court abused its

discretion in giving the Allen charge.

      Fifth, while Marshall acknowledges that polling the jury weighs against an

Allen charge being coercive,30 he finds it significant that one of the jurors had to be

asked twice as to whether her verdict was voluntary before answering. But again, he

provides no legal authority suggesting that a juror’s hesitancy or reluctance to answer

a question has any bearing on whether polling the jury weighs against a finding of

coercion. And the juror Marshall is referencing ultimately, under oath, agreed that the

submitted verdict was her verdict, it was freely and voluntary agreed to by her, and

it was still her verdict. To be sure, this juror later told the media that she felt as

though she lied when asked to confirm her guilty verdict, and she also testified at the



      29
           See supra notes 5-6 & accompanying text.
      30
         See Smith, 302 Ga. at 723 (2) (considering the fact that the jury was polled
and each juror confirmed his or her verdict as one factor when finding the
circumstances of an Allen charge did not render it coercive); Drayton, 297 Ga. at 749
(2) (b) (same); Burchette, 278 Ga. at 2 (same); Benson, 280 Ga. App. at 645-46
(same); see also Porras, 295 Ga. at 420 (3) (“That the jurors individually confirmed
their verdict when polled also suggests that the charges were not coercive.”).

                                           19
motion for new trial hearing that she felt pressured to change her verdict. But aside

from certain inapplicable exceptions, “[l]ongstanding common law principles [and

OCGA § 24-6-606 (b)] prohibit using juror statements or testimony to impeach their

own verdict.”31

      Lastly, Marshall argues that another factor weighing in favor of finding the

Allen charge coercive is the lack of direct or physical evidence supporting his

convictions. But he has not provided any legal authority indicating that the strength

of the evidence has any bearing on the question of whether an Allen charge is

coercive, and we have found none to support his claim. And importantly, the strength

      31
         Collins v. State, 308 Ga. 608, 610 (2) (842 SE2d 811) (2020); see OCGA §
24-6-606 (b) (“Upon an inquiry into the validity of a verdict or indictment, a juror
shall not testify by affidavit or otherwise nor shall a juror’s statements be received in
evidence as to any matter or statement occurring during the course of the jury’s
deliberations or to the effect of anything upon the jury deliberations or any other
juror’s mind or emotions as influencing the juror to assent to or dissent from the
verdict or indictment or concerning the juror’s mental processes in connection
therewith; provided, however, that a juror may testify on the question of whether
extraneous prejudicial information was improperly brought to the juror’s attention,
whether any outside influence was improperly brought to bear upon any juror, or
whether there was a mistake in entering the verdict onto the verdict form.”); see also
Ronald L. Carlson & Michael Scott Carlson, Carlson on Evidence, p. 272 (6th ed.
2018) (“[OCGA § 24-6-606 (b)] discourages investigations into jury verdicts in favor
of generally restricting testimony to matters such as outside influence or mistakes in
entering the verdict onto the verdict form. To justify a post-trial hearing involving
Rule 606 (b) evidence, a party must show clear, strong, substantial[,] and
incontrovertible evidence that a specific, nonspeculative impropriety occurred.”).

                                           20
(or lack thereof) of the evidence is not listed by our Supreme Court as being among

the factors we are charged with considering in determining whether an Allen charge

is coercive.32

      In sum, in light of the broad discretion a trial court has in deciding whether to

give an Allen charge, and considering that there were several factors supporting the

court’s decision, we cannot say that it abused its considerable discretion in giving the

Allen charge under the circumstances in which it did so.33

      2. Next, Marshall argues that the trial court erred in failing to grant him a

general demurrer as to Count 9 of the indictment. Again, we disagree.




      32
           See note 14 & accompanying text.
      33
          See Bannister, 306 Ga. at 296 (3) (b) (“[T]he determination of whether a jury
is “hopelessly deadlocked is a sensitive one best made by the trial court that has
observed the trial and the jury . . . .”) (punctuation omitted)); Smith, 302 Ga. at 718
(2) (same); Lowery, 282 Ga. at 72 (4) (b) (2) (holding that the trial court giving an
inaccurate Allen charge did not constitute reversible error and reiterating that the
decision of whether to give such a charge is in the trial court’s discretion); Mayfield
v. State, 276 Ga. 324, 330 (2) (b) (578 SE2d 438) (2003) (“The decision of whether
to give an Allen charge is within the discretion of the trial court.”). Cf. Leonard, 275
Ga. App. at 669 (“Because evidence supported its determination that the jury was
hopelessly deadlocked, the trial court did not abuse its discretion in declaring a
mistrial in [defendant’s] first trial.” (emphasis supplied)).

                                          21
      An accused may challenge the sufficiency of an indictment by “filing a general

or special demurrer.”34 Indeed, a general demurrer, which Marshall sought here,

“challenges the sufficiency of the substance of the indictment, whereas a special

demurrer challenges the sufficiency of the form of the indictment.”35 Nevertheless,

an indictment shall be “deemed sufficiently technical and correct to withstand a

general demurrer if it states the offense in the terms and language of this Code or so

plainly that the nature of the offense charged may easily be understood by the jury.”36

In other words,

      if an accused would be guilty of the crime charged if the facts as alleged
      in the indictment are taken as true, then the indictment is sufficient to
      withstand a general demurrer; however, if an accused can admit to all of
      the facts charged in the indictment and still be innocent of a crime, the
      indictment is insufficient and is subject to a general demurrer.37


Lastly, this Court reviews a trial court’s ruling on a general or special demurrer de

novo in order to “determine whether the allegations in the indictment are legally


      34
           State v. Harlacher, 336 Ga. App. 9, 10 (783 SE2d 411) (2016).
      35
           Id. (punctuation omitted).
      36
           Id. (punctuation omitted).
      37
           Id. (punctuation omitted).

                                          22
sufficient.”38 With these guiding principles in mind, we turn to Marshall’s specific

claim of error.

      OCGA § 16-6-4 (a) (1) provides: “A person commits the offense of child

molestation when such person . . . [d]oes any immoral or indecent act to or in the

presence of or with any child under the age of 16 years with the intent to arouse or

satisfy the sexual desires of either the child or the person . . . .”39 And Count Nine of

Marshall’s indictment charged him with child molestation in that

      . . . between the 2nd day of May, 2005, and the 26th of August, 2005 .
      . . [he] did an immoral or indecent act with [R. H.], a child under the age
      of sixteen (16) years, by allowing [R. H.] to fondle and masturbate [his
      own] penis, with intent to arouse and satisfy the sexual desires of said
      accused and child, contrary to the laws of [Georgia].”40


      Turning to the circumstances of this case, Marshall argues that the indictment

is fatally defective as to Count 9 because allowing R. H. to masturbate in front of him

does not constitute an affirmative “act” within the meaning of OCGA § 16-6-4 (a) (1).

But other than citing one case (without explanation) and quoting the applicable


      38
           Id. (punctuation omitted).
      39
           (Emphasis supplied).
      40
           (Emphasis supplied).

                                           23
statute, Marshall provides no other legal authority showing how our appellate courts

have interpreted the statute in similar cases. Even so, there are similar cases in which

we interpreted OCGA § 16-6-4 (a) (1) to include the act of observing a child

engaging in sexual conduct without touching him or her.41 As a result, the trial court

did not err in denying Marshall a general demurrer as to Count Nine of the

indictment.

      For all these reasons, we affirm Marshall’s convictions.

      Judgment affirmed. Mercier and Pinson, JJ., concur.




      41
          See Thompson v. State, 187 Ga. App. 563, 563-64 (2) (370 SE2d 819) (1988)
(holding that an indictment sufficiently alleged child molestation when it accused the
defendant of requiring the victim to dance naked in front of him without touching
her); Smith v. State, 178 Ga. App. 300, 300-01 (1) (342 SE2d 769) (1986) (holding
that a trial court did not err in denying the defendant’s general demurrer when one of
the child molestation offenses accused him of “observing [the victim] in the use of
a mechanical vibrator device on her genital area”).



                                          24